             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           4:12CR3102
    vs.
                                                      ORDER
LUIS A. LORENZANA LOPEZ,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 112) is granted.

    2.    Defendant Luis A. Lorenzana Lopez’s violation of supervised
          release hearing is continued to November 8, 2019, at 10:00 a.m.,
          before the undersigned United States District Judge, in
          Courtroom No. 1, Robert V. Denney United States Courthouse
          and Federal Building, 100 Centennial Mall North, Lincoln,
          Nebraska. The defendant shall be present at the hearing.

    Dated this 29th day of July, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
